DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 10/7/21.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017061708 (hereinafter, WO’708).
As to Claim 1:
	WO’708 discloses a  battery pack (10 battery module) comprising: 
a battery stack (100 cartridge assembly) including a plurality of battery cells (110) arrayed in a thickness direction (Fig. 1, 2, Pg. 3-4); 
a housing (Fig. 2) accommodating the battery stack (100 cartridge assembly); 
a heater substrate (thermal management member 500) including a plurality of metal patterns (concave-convex 540, 600b heating unit) that generate heat when electrified/powered on (notice the plate is a heating film including the heating unit 600b is capable of heating the battery when it is powered/electrified) the heater substrate (thermal management member 500) being disposed inside the housing (Fig. 1, 2) such that the metal patterns (concave convex 540) respectively oppose the plurality of battery cells (100); and 
a plurality of heat conduction sheets (see Fig. 3 below) respectively interposed between the plurality of battery cells (110) and the plurality of metal patterns (concave-convex 540).  
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    441
    673
    media_image1.png
    Greyscale

As to Claim 2:
	WO’708 discloses resist marks (see Fig. 3 below – note that the mark here is the area in which the concave convex 540 is within.  This is similar to the mark as shown in instant Figure 7 which is not actual physical mark but a theoretical mark that is part of a laser mark or a ruler that is temporarily placed on the heater substrate as to make sure the convex concave structure aligned) are provided at the heater substrate (500), the resist marks specifying areas (see Fig. 3 below)in which the heat conduction sheets (concave convex 540) are provided.

    PNG
    media_image2.png
    147
    252
    media_image2.png
    Greyscale

As to Claim 3:
	WO’708 discloses a length of the metal patterns (conduction sheets see Fig. 3) is greater than a length of the resist marks (see Fig. 3 below – note that the mark here is the area in which the concave convex 540 is within.  This is similar to the mark as shown in instant Figure 7 which is not actual physical mark but a theoretical mark that is part of a laser mark or a ruler that is temporarily placed on the heater substrate as to make sure the convex concave structure aligned.  For this reason, the resist mark being placed on the conduction sheet is always going to be at least the size of the conduction sheet or smaller but it is never greater since the concave convex structure has to be placed on the conduction sheets).  

    PNG
    media_image1.png
    441
    673
    media_image1.png
    Greyscale



As to Claim 6:
	WO’708 discloses the battery stack (12) is an auxiliary power source (see “… battery module… may be applied to a vehicle… to use electricity such as an electric vehicle…”, pg. 21).  
As to Claim 8:
	WO’708 discloses a side lid (front plate 211, 212; joining unit 260) portion that closes off an opening portion (20L, Fig. 2) formed in one side portion of the housing (casing 200); and an upper lid portion (240) that closes off an opening portion formed in an upper portion (20U) of the housing, 
wherein the side lid portion (front plate 211, 212; joining unit 260) includes an engaged portion (420 fastening hole) with which an engaging portion (400 hook member) formed at the upper lid portion (cover member 50) engages (Pg 4, 7).  

    PNG
    media_image3.png
    543
    606
    media_image3.png
    Greyscale
 
and 
a busbar (18) that electrically connects an electrode terminal (positive electrode terminal 14P, Fig. 4) provided at the battery stack with an electrode terminal provided at the side lid portion, 
wherein the side lid portion (connector module 60) includes a tilting prevention portion (78) that prevents tilting of the busbar (18) at a time of attachment of the busbar.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO’708, as applied to claim 1 above, and further in view of DE 102008059954 (hereinafter, DE’954).
As to Claim 4:
	WO’708 discloses the metal patterns are aluminum patterns.
	In the same field of endeavor, DE’954 also discloses battery cells 2 on a cooling plate made of aluminum (Fig. 3-4, pg. 4) similar to that of WO’708.  DE’954 also discloses that the cooling plate of aluminum can be made of copper instead since copper and aluminum are interchangeable metal material (Pg. 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute aluminum with copper as taught by DE’954 as the material of the cooling plate of WO’708 as DE’954 teaches that copper and aluminum are interchangeable metal material (Pg. 4) and substitute one known material for another would be prima facie obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO’708, as applied to claim 1 above, and further in view of EP 1030387 (hereinafter, EP’387).
As to Claim 5:
	WO’708 discloses the housing accommodates the battery stack (100 cartridge assembly) (Fig. 2), but does not further disclose the housing is made of resin and is in a hermetically sealed state.  
	In the same field of endeavor, EP’387 also discloses a battery device 10 having a housing 11 that accommodate a battery module 14 (Fig. 4, Pg, 6-7) similar to that of WO’708.  EP’387 further discloses the casing can be formed as hermetically sealed box-like member using resin material as to achieve strong superior mechanical strength and high resistance against chemical and heat (Fig. 4, Pg, 6-7).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a hermetically sealed box-like member as taught by EP’387 to the battery module of WO’708 as to achieve strong superior mechanical strength and high resistance against chemical and heat (Fig. 4, Pg, 6-7) and prevent external air from entering the battery.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO’708, as applied to claim 1 above, and further in view of WO 2017052050 (hereinafter, WO’050).
As to Claim 7:
	WO’708 discloses a reinforcing member (see Fig. 1 – the frames outside) disposed inside the housing (200 casing; Fig. 1), the reinforcing member (see Fig. 1 – the frames outside) being formed in a frame shape capable of accommodating the battery stack (100 cartridge assembly) at an inner side thereof (Fig. 1).
	However, WO’708 does not disclose a connecting portion with the reinforcing member.
	In the same field of endeavor, WO’050 also discloses a battery module 100 within a frame case 200 (Fig. 2) similar to that of WO’708.  WO’050 further discloses the connecting portion as shown in Figure 10 on an upper end of the reinforcing member (Fig. 1), which can aid in aligning the frame 2000 on the battery as well as facilitate picking up the frame 200 and placing on the battery module. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a frame 200 with a connecting portion as taught by WO’050 to the case of WO’708 as to further aiding in aligning the frame 2000 on the battery as well as facilitating picking up the frame 200 and placing on the battery module.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO’708, as applied to claim 1 above, and further in view of EP 2315297 (hereinafter, EP’297).
As to Claim 9:
	WO’708 discloses a side lid portion (front plate 211, 212; joining unit 260) that closes off an opening portion (20L) formed in one side portion (20L) of the housing (casing 200).
	However, Wo’708 does not disclose a busbar arranged with a titling prevention portion in the frame or casing of WO’708.
	In the same field of endeavor, EP’297 also discloses a battery pack 10 stacking in a direction (Fig. 7) similar to that of WO’708.  EP’297 further disclose a bus-bar holder similar to the frame of WO’708 arranging on the side of the of battery pack 10 (Fig. 7).  The bus bar holder includes bus bar receiver 130 (e.g., by hook-coupling) as to prevent or substantially prevent displacement of the bus bar 200 (Pg. 5, 2-4).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a bus bar and a bus bar receiver in the frame of WO’708  as taught by EP’297 as to prevent displacement such as titling and allow  the batteries to be connected together.
As to Claim 10:
	Wo’708 does not disclose a titling prevention portion having pawl portion and slit portion.
	EP’297 further discloses that the bus-bar holder has a receiver 130 in a shape of a support hook 200 with an underside (slit portion) where the bus bar’s protrusion or pawl portion can be inserted into (Pg. 5, 2-4). 
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a bus bar and a bus bar receiver having the hook and pawl portion as taught by EP’297 to the frame of WO’708 as to prevent displacement such as titling and allow the batteries to be connected together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723